Citation Nr: 1517181	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  10-13 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for tinnitus.

2.  Entitlement to service connection for high cholesterol.

3.  The propriety of the calculation and assignment of a 20 percent disability rating.

4.  Entitlement to a rating higher than 10 percent prior to August 2013 and 20 percent thereafter for degenerative joint disease (DJD) of the lumbar spine.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for hearing loss.

7.  Entitlement to service connection for a left hip disability.

8.  Entitlement to service connection for a left shoulder disability.

9.  Entitlement to service connection for obstructive sleep apnea (OSA).

10.  Entitlement to service connection for rosacea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to October 1998.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In February 2015, the Veteran had a personal hearing with the undersigned Veterans Law Judge (VLJ).

In this decision, the Board is addressing the issues regarding the Veteran's tinnitus, high cholesterol, 20 percent rating, and lumbar spine and left shoulder disabilities.  The remaining issues are REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.
FINDINGS OF FACT

1.  During the Veteran's February 2015 hearing, he withdrew his appeals for a higher rating for tinnitus, for service connection for high cholesterol, and regarding the propriety of the calculation of a 20 percent disability rating.  This oral request is part of the written transcript of his hearing, which also includes his name and claim number.

2.  The Veteran's lumbar DJD manifests with limited and painful motion, with flexion measured to 90 degrees and muscle spasms not resulting in abnormal spinal contour before August 2013 and to 75 degrees and spasms resulting in abnormal spinal contour thereafter.  His disability has also manifested with incomplete paralysis of the sciatic nerve since March 2009.

3.  The Veteran's left shoulder DJD is related to active duty service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of substantive appeals for tinnitus, high cholesterol, and the propriety of a 20 percent rating have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

2.  The criteria for a higher rating for his lumbar spine are not met under DC 5242 at any time during the appeal period.  However, the criteria for a separate rating under DC 8520 are met, starting from March 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.400, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 4.124a, DCs 5242, 8520 (2014).

3.  The criteria for service connection for left shoulder degenerative joint disease have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

VA has complied with its duty to assist in developing this claim.  38 C.F.R. § 3.159(c).  Indeed, his relevant treatment records have been associated with the claims file.  He has also been provided with VA examinations in conjunction with his claims, which are adequate for adjudicatory purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Withdrawal of appeals

During the Veteran's February 2015 hearing, he requested that his appeals for a higher rating for tinnitus, for service connection for high cholesterol, and regarding the propriety of the calculation of a 20 percent disability rating, be withdrawn.  This oral request is part of the written transcript of his hearing, which also includes his name and claim number.

VA regulations provide for the withdrawal of an appeal to the Board by the submission of a written request at any time before the Board issues a final decision on the merits.  38 C.F.R. § 20.204(b) (2014).  After an appeal is transferred to the Board, an appeal withdrawal is effective the date it is received by the Board.  Appeal withdrawals must be in writing and must include the name of the veteran, the veteran's claim number, and a statement that the appeal is withdrawn.  Id.

As of February 5, 2015, the date of the Veteran's oral request, the Board had not yet issued a final decision on this case.  As noted above, the Veteran's request for a withdrawal is now in writing, includes his name and claim number, and clearly expresses a desire to withdraw the appeal.  Therefore, the Veteran's withdrawal of the appeal is valid.  See id.

When pending appeals are withdrawn, there are no longer allegations of factual or legal error with respect to the issues that had been previously appealed.  In such an instance, dismissal of the pending appeal is appropriate.  See 38 U.S.C.A. § 7105(d) (West 2014).  Accordingly, further action by the Board on these issues are not appropriate and the appeals should be dismissed.  Id.


Increased rating

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2014).  Separate diagnostic codes (DCs) identify the various disabilities.  See generally 38 C.F.R. Part 4 (2014).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2014).  

Generally, the effective date of an evaluation and award of compensation or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2014).  In claims for increased disability compensation, the effective date is the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if the claim is received within one year from such date; otherwise, the effective date is the date of receipt of the claim.  38 C.F.R. § 3.400(o)(2) (2014).  Accordingly, the Board will review the evidence starting from August 2007, one year prior to the date of receipt of his claim for an increase in his established rating.

The Veteran asserts he is entitled to a higher rating for his lumbar DJD.  He complains of difficulty getting up and general limited range of motion.  He indicates that he must get up and walk around periodically throughout the day, because he cannot sit or stand for prolonged periods.  He complains that his foot falls asleep.  He testified to having flares, but not as to their frequency.  He described having back spasms for a few hours at a time every few weeks.
The Veteran's low back disability is currently rated as 10 percent prior to August 2013 and 20 percent thereafter under DC 5242, which pertains to degenerative arthritis of the spine.  38 C.F.R. § 4.71a, DC 5242 (2014).  This diagnosis is rated under the General Rating Formula for Diseases and Injuries of the Spine (General Formula).  Id.  Under the General Formula, a 10 percent rating is warranted for limited forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for limited forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for limited forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  See 38 C.F.R. § 4.71a (2014).  Neurologic abnormalities resulting from a service-connected spinal disability are to be separately rated.  Id., Note (1).  

Normal range of motion for the thoracolumbar spine is flexion from 0 to 90 degrees, extension from 0 to 30 degrees, lateral flexion from 0 to 30 degrees, and rotation from 0 to 30 degrees.  The combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, Plate V (2014).  

When evaluating disabilities that are based on limited motion, it is necessary to consider both the schedular criteria and any functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to a healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  

A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  And although VA is required to apply 38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment for disabilities evaluated on the basis of limitation of motion, where the Veteran is in receipt of the maximum schedular evaluation based on limitation of motion and a higher rating requires ankylosis, these regulations are not for application.  Johnston, 10 Vet. App. at 84-85.  Moreover, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.

The evidence does not show higher ratings are warranted under DC 5242.  Prior to August 2013, his worst range of motion measurement, taken in March 2009, was 90 degrees of flexion, and his combined range of motion was 290 degrees.  He had muscle spasms, but not severe enough to result in an abnormal spinal contour.  In May 2012, he was noted to have full range of motion and no spasms.  In March 2013, it was noted that he had less than full range of motion, but measurements were not provided.  He was not having spasms.  This evidence corresponds to a 10 percent rating.  Even when taking into account his pain, including pain during flare-ups, and any functional loss, the evidence does not show that pain reduced his range of motion to the equivalent of 60 degrees or less, which is the criteria for the next higher rating.  Mitchell, supra.  The evidence also did not show spasms so severe as to cause abnormal spinal curves.

In August 2013, he was only able to flex to 75 degrees, with objective pain noted at 70 degrees.  His combined range of motion was to 175 degrees.  He was noted to have muscle spasm resulting in abnormal spinal contour.  This evidence corresponds to a 20 percent rating.  Even when taking into account his pain, including during flare-ups, and any functional loss, he was not shown to have reduced motion equivalent to 30 degrees or less, which is the criteria for the next higher rating.  Id.  

The Veteran has been diagnosed with degenerative disc disease, which is also sometimes rated under DC 5243, which pertains to intervertebral disc syndrome (IVDS).  38 C.F.R. § 4.71a (2014).  Under this code, disability is rated either under the General Formula, or is rated based upon the number of incapacitating episodes.  Id., DC 5243.  An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Id., DC 5243, Note (1).  Here, the Veteran has not been diagnosed with IVDS, and he has not had any incapacitating episodes.

The evidence does warrant the assignment of a separate rating for sciatic radiculopathy under DC 8520.  The RO has already assigned a 10 percent rating under this code, for mild incomplete paralysis, starting from May 28, 2013, the date a synovial cyst causing his symptoms was diagnosed.  The Board finds that he is entitled to this separate rating starting from March 2009.  At the March 2009 VA examination, he complained of radicular pain and numbness down his left leg, but the examiner was unable to elicit any sensory abnormalities.  The Veteran also testified, in regard to the period before August 2013, that his foot would feel like it had fallen asleep.  Although objective testing did not show neurological abnormalities at that time, no opinion has been obtained as to when the cyst potentially began to form.  In giving the Veteran the benefit of the doubt, the Board is granting this separate rating from March 2009, when left leg radicular symptoms were first noted.

The Board does not find that this claim should be referred for consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b), which is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  

There is a three-step inquiry for determining entitlement to an extraschedular rating.  Thun v. Peake, 22 Vet. App, 111 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

The Board does not find that referral for an extraschedular rating is warranted.  He complains of pain lumbar spine, with limited motion and difficulty getting up from a seated position.  He complains of spasms every few weeks.  His back interferes with sitting, standing, and weightbearing.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the spine provide disability ratings on the basis of limitation of motion.  See 38 C.F.R. § 4.71a, DCs 5235-5242.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet.App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet.App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.
  
Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's lumbar spine disability, and the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  
Moreover, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms." The record does not show that the Veteran has required frequent hospitalizations for his disability. There is also no persuasive evidence in the record to indicate that the service-connected disability on appeal would cause any impairment with employment, such as "marked interference" over and above that which is already contemplated in the assigned schedular ratings.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1) (2014).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents a disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. 

Finally, In Rice v. Shinseki, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, is part of the claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  In this case, the Veteran has not made any contentions that he is unable to work due to his lumbar spine, or for any reason, and none of the evidence of record suggests as much.  Indeed, the most recent evidence shows he is still employed.

Service Connection

The Veteran asserts that his left shoulder degenerative joint disease (DJD) is related to his service.  He denies a specific injury, but instead indicated that his duties in service involved strenuous activity while working on the flight line, followed by years of working with heavy computer machinery.  He asserts that he used his body, specifically his left side, to push and shove equipment into place, and did not seek medical attention for it frequently while in service.  He further asserts that he experienced pain in his left shoulder during service that continues to this day.

Service connection may be granted if it is shown the Veteran developed a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.306 (2014).
        
Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran is diagnosed with left shoulder DJD.  His STRs show complaints of pain in November 1989, but no diagnosis was made during service.

The earliest treatment record dates from June 2003, when it was noted that the Veteran was at that time going to physical therapy for symptoms of pain in his left shoulder.  No diagnosis was listed.  An August 2012 treatment record notes additional physical therapy in 2005 to treat left shoulder tendinopathy.  He was diagnosed with DJD in September 2012, and was attending physical therapy to treat his symptoms.  His records do not suggest he suffered from a traumatic injury to the left shoulder since separating from service in October 1998.

His treating physician opined in March 2015 that the current diagnoses are related to his pain in service, and were indeed early manifestations of tendinopathy and degenerative arthritis.  

The August 2013 VA examiner opined that it was less likely the Veteran's single complaint in service was related to his current diagnoses.  This opinion is inadequate, as the only stated support for the negative opinion was a lack of treatment records in the file.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The Veteran's testimony regarding his persistent symptoms since service was not apparently considered by the examiner.

Accordingly, service connection for left shoulder DJD and tendinopathy is granted.

ORDER

The claims of entitlement to a higher rating for tinnitus, for service connection for high cholesterol, and regarding the propriety of the calculation of a 20 percent disability rating, are dismissed.

The claim for a higher disability rating for lumbar DJD is denied.

A separate 10 percent rating for incomplete paralysis of the sciatic nerve under DC 8520 is granted from March 2009.

Service connection for left shoulder DJD and tendinopathy is granted.


REMAND

The remaining claims require additional attention.

The Veteran appealed the denial of service connection for OSA and for rosacea in an April 2014 notice of disagreement (NOD).  These issues must be remanded for readjudication and issuance of a statement of the case (SOC).  Manlincon v. West, 12 Vet. App. 238 (1999).

In regard to hypertension, the Veteran has not been provided a VA examination for an opinion on whether it is related to service.  He has alleged that he was advised that his blood pressure readings taken during service were elevated, although not high enough for hypertension to be diagnosed.  Indeed, his STRs show instances where his systolic pressure exceeded 130, and where his diastolic pressure approached 90.  He also alleges that the stress of his in-service specialties caused or contributed to his hypertension diagnosis.  These theories must be addressed by an appropriate physician.

In regard to hearing loss, the Veteran asserts that his hearing has deteriorated to the point that it is disabling for VA purposes.  His left ear hearing loss was attributed to service during the March 2009 VA examination.  Therefore, another VA examination should be scheduled.

In regard to his left hip, the Veteran asserts that he has been diagnosed with degenerative arthritis.  It appears from his records that his left hip was diagnosed with arthritis in 2012, but it is not clear whether this diagnosis is confirmed by X-ray.  An MRI taken in September 2012 showed "no definite" degenerative changes in the left hip.  His STRs also show injuries to his right hip, and his current treatment records show degenerative changes in his right hip.  A complete VA examination should be conducted for an opinion on whether either hip disability is related to service.  

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify all treatment he has received for his hearing loss, his hypertension, and his hips, and make arrangements to obtain all records not already associated with the claims file.

2.  After receipt of records, schedule the Veteran for an appropriate examination for an opinion on whether it is as likely as not (50 percent or greater probability) hypertension is related to service.  The examiner is asked to review the claims file prior to the examination, and to support all opinions with explanatory rationale including citation to evidence in the record and medically accepted knowledge.

The Veteran alleges that his blood pressure was elevated in service, and that his stressful job contributed to the development of hypertension.  Please address this theory of entitlement.  The examiner is also asked to provide an opinion on whether any of this other service-connected disabilities (lumbar DJD, tinnitus, sciatic radiculopathy, residuals of an injury to the left index finger, sinusitis, genital condyloma and HPV, onychomycosis, and lumbar scar) caused or aggravated his hypertension (that is, caused a permanent increase in severity beyond the normal progression of the disease).

3.  Schedule the Veteran for an appropriate examination for an opinion on the current level of his hearing loss.  

4.  Schedule the Veteran for an appropriate examination of the bilateral hips.  The examiner is asked to conduct a complete examination, including X-rays, and to review the claims file prior to the examination.  The examiner is asked to provide an opinion on whether it is as likely as not (50 percent or greater probability) that either hip disability is related to service.  All opinions must be supported with explanatory rationale, including citation to evidence in the record and to medically accepted knowledge.  

The Veteran alleges that the physically strenuous activities of his in-service duties causes deterioration of his left hip.  He also alleges he has been diagnosed with degenerative arthritis that resulted from years of strenuous work.  The examiner is asked to address this theory.  

His STRs show complaints of right hip pain periodically during service, in October 1989 and September 1991.  His right hip is diagnosed with degenerative arthritis.  The examiner is asked to opine on whether his current diagnosis is related to his complaints in service or to the strenuous activity his duties requires while in service from November 1977 to October 1998.

5.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.  After completing all of the above, and any additional development deemed warranted, readjudicate the claims on appeal.  If the benefits on appeal remain denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

6.  Contemporaneously with the above, issue a statement of the case (SOC) to the Veteran and his representative, addressing his disagreement with the denial of service connection for obstructive sleep apnea and for rosacea.  The Veteran is advised that a timely substantive appeal will be necessary to perfect an appeal to the Board concerning these claims.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


